Citation Nr: 1302488	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  10-22 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active duty service from January 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in which the RO denied entitlement to individual unemployability.

The Board notes that the Veteran perfected an appeal in October 2004 concerning the initial rating assigned for his service-connected posttraumatic stress disorder (PTSD) disability.  In November 2004, prior to certification of the appeal to the Board, the Veteran withdrew his appeal.  Thus, the matter of the initial rating assigned for PTSD is not before the Board at this time.  38 C.F.R. § 20.204 (2012). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for a total disability rating based on individual unemployability must be remanded, as there is insufficient evidence concerning the nature of his current employment and the amount of his income.  TDIU is assigned where the combined rating for the Veteran's service-connected disabilities is less than total if the disabled Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  

Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2012).  In this case, the Veteran is rated at 70 percent for PTSD, and thus meets the rating criteria to be considered on a schedular basis for TDIU. 

The record indicates that at the time of the Veteran's claim for TDIU, he was unemployed and had been unemployed for many years, despite attempting to work.  There are various medical opinions of record, including an opinion from an August 2012 VA examiner, indicating that the Veteran's ability to maintain substantially gainful employment is significantly impaired due to his PTSD symptomatology.  There are other opinions that he is unemployable due to a combination of PTSD and bipolar symptoms.  Yet the record seems to reflect that he has been employed for at least part of the time this claim has been ongoing.

For instance, the evidence is suggests that he is presently working.  That he is currently employed does not, on its own, preclude the Veteran from obtaining TDIU, as his employment may qualify as "marginal employment."  As noted, TDIU is appropriate where the Veteran is unable to maintain substantially gainful employment due to his service-connected disabilities.  Marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).  The most recent poverty threshold for one person, established by the Bureau of the Census, is $11,484.  See United States Census Bureau, Poverty Data - Poverty Thresholds, (January 8, 2013) http://www.census.gov/hhes/www/poverty/data/ threshld/thresh11.xls (providing the poverty thresholds for 2011).

The evidence reflects that the Veteran has been working either full-time or part-time managing a vacuum store.  According to an August 2012 examination, the Veteran was working from 10:00 a.m. to 5:30 p.m., six days per week, for a total of 45 hours, but only "bring[ing] home less than $800 for this part-time work."  According to a December 2011 field examination to determine the Veteran's competency to manage funds, he was earning $900 per month in "net monthly earnings," based on working from 12:00 p.m. to 5:30 p.m., six days per week (a total of 33 hours per week).  

Other than the Veteran's statements concerning his income, there is no verified information concerning how much money the Veteran earns as a result of his employment.  Without additional information, such as the exact amount of his income, and whether the numbers provided by the Veteran are pre-tax or post-tax income, the Board is unable to determine whether his income exceeds the poverty threshold for one person.  Further development is necessary.

It has been indicated that the appellant has been assigned Social Security Disability benefits, and it appears that some reported income may be for that.  Such income should be separately set out.

The Board also notes that a November 2012 letter from VA to the Veteran was returned unopened, with a notation that he had moved and left no forwarding address.  All efforts should be made, including through the Veteran's representative and through any treatment providers at the VA Medical Center, to locate the Veteran to enable him to participate in the appeals process.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an updated address for the Veteran to enable him to participate in the appeals process.  At minimum, efforts should be made to contact the Veteran through his representative, as well as through the VA Medical Center where he obtains medical and psychiatric care.  Any other reasonable means to contact the Veteran should be pursued until it is determined that the Veteran cannot be located.  

If the Veteran cannot be located, the RO should clearly indicate such in the claims file, and should document in the claims file all efforts made to locate him. 

2.  After locating the Veteran, contact him and request that he clarify his employment and income status.  The Veteran should be requested to provide copies of tax returns or other similar documents, to include copies of W-2s, for the last five years, copies of pay-stubs, or any other documentation that would clarify the amount of income he earns.  

3.  Provide the Veteran with a VA Form 21-4192 to be completed by his employer to address his employment and income status.   

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

